

115 HR 6828 IH: Southeast Asia Strategy Act
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6828IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mrs. Wagner (for herself and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require a strategy for engagement with Southeast Asia and the Association of Southeast Asian
			 Nations (ASEAN).
	
 1.Short titleThis Act may be cited as the Southeast Asia Strategy Act. 2.FindingsCongress finds the following:
 (1)Southeast Asia is the fulcrum of the Indo-Pacific region and the Association of Southeast Asian Nations (ASEAN), a regional intergovernmental organization, remains the centerpiece of the Indo-Pacific region’s architecture.
 (2)The United States has reaffirmed that the security and sovereignty of its Southeast Asian allies and partners, including a strong, independent ASEAN, remain vital to the security, prosperity, and stability of the Indo-Pacific region.
 (3)The United States has committed to reinvigorating its longstanding security alliances with the Philippines and Thailand, as well as bolstering partnerships with a range of Southeast Asian nations.
 (4)A central element of United States strategy for the Indo-Pacific region is strengthening United States alliances and partnerships and working with and through allies and partners to address common challenges and to enhance shared capabilities.
 (5)ASEAN member states are critical United States security partners in preventing violent extremism, protecting the freedom and openness of the maritime domain, engaging in global peacekeeping operations, and preventing the trafficking of weapons of mass destruction.
 (6)ASEAN member states are vital to the prosperity of the United States economy and exports to ASEAN economies support more than 500,000 jobs in the United States.
 (7)The United States and ASEAN have recently celebrated the 40th anniversary of their ties and established a new strategic partnership that will enhance cooperation across the economic, political-security, and people-to-people pillars of the relationship.
 3.Statement of policyIt is the policy of the United States to— (1)cooperate more closely with the ASEAN and ASEAN member states in the interest of promoting peace, security, and stability in the Indo-Pacific region;
 (2)establish and communicate a comprehensive and focused strategy that articulates the role and importance of Southeast Asia to the United States, the value of the United States-ASEAN relationship, the mutual interests of both parties, and the concrete and material benefits all nations derive from strong United States engagement and leadership in Southeast Asia; and
 (3)affirm the importance of ASEAN centrality and ASEAN-led mechanisms in the evolving regional architecture of the Indo-Pacific region.
			4.Strategy for engagement with Southeast Asia and ASEAN
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Commerce and the Secretary of Defense, shall develop and submit to the appropriate congressional committees a comprehensive and focused multi-year strategy for engagement with Southeast Asia and ASEAN.
 (b)Matters To be includedThe strategy required by subsection (a) shall include the following: (1)An identification of enduring United States interests in Southeast Asia and efforts to bolster the effectiveness of ASEAN as an independent and unified regional leader.
 (2)An identification of— (A)the future of Southeast Asian alliances, partnerships, and multilateral engagements, including efforts to expand security interoperability and economic connectivity, and build networks of allies and partners with other United States partners in the Indo-Pacific region; and
 (B)partners outside ASEAN that support United States interests in Southeast Asia, such as an ASEAN-centered and rules-based order, including multilateral efforts to coordinate engagement with ASEAN.
 (3)A list of ongoing and planned initiatives and programs to strengthen the United States partnership with Southeast Asian countries and ASEAN through trade, investment, energy, and economic and political diplomacy in Southeast Asia and through development and capacity building, including efforts to improve the environment for private sector-led economic development, public-private partnerships, infrastructure development, development of the digital economy and technology, and other initiatives relating to education, disaster management, and public health.
 (4)An assessment of ongoing and planned initiatives to directly assist Southeast Asian countries and ASEAN in developing institutional capabilities, including with respect to enforcing international law and sanctions, and initiatives to cooperate with ASEAN as an institution in these areas.
 (5)An assessment of ongoing and planned efforts to promote and engage with Southeast Asian countries on human rights and democracy, to strengthen the rule of law, civil society, and transparent governance, and to protect the integrity of elections and personal data from cyber threats.
 (6)An assessment of ongoing and planned security cooperation, assistance, and training initiatives within Southeast Asian countries, including—
 (A)maritime security and political initiatives for protecting the maritime commons and supporting international law and freedom of navigation in the South China Sea; and
 (B)efforts to combat terrorism, human trafficking, piracy, and illegal fishing, and promote more open, reliable routes for trade.
 (7)An assessment of ongoing and planned funding for relevant United States Government departments and agencies on the implementation of initiatives highlighted in the strategy and an identification of additional strategic, management, procedural, legal, personnel, and funding resources needed to fully implement the strategy.
 (c)Updates to strategyThe Secretary of State, in consultation with the Secretary of Commerce and the Secretary of Defense, shall submit to the appropriate congressional committees an updated strategy under subsection (a) for each of the four years following the year in which the initial strategy is submitted under subsection (a).
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives; and
 (2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate. 